NUMBER 13-13-00077-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

JOSHUA LESLIE MORALES,                                                  Appellant,


                                         v.


THE STATE OF TEXAS,                                                     Appellee.


                   On appeal from the 54th District Court
                       of McLennan County, Texas.


                       MEMORANDUM OPINION
          Before Justices Rodriguez, Benavides and Longoria
              Memorandum Opinion by Justice Longoria
      By one issue, appellant Joshua Morales challenges his sentence for driving while

intoxicated, enhanced to a third-degree felony by two prior convictions for the same
offense. See TEX. PENAL CODE ANN. §§ 49.04, 49.09(b)(2) (West Supp. 2011). We

affirm.1

                                              I. BACKGROUND2

        Appellant pleaded guilty to felony driving while intoxicated pursuant to a plea

bargain.    See id.     The terms of the plea bargain called for the court to impose a

sentence of seven years’ imprisonment and a $1,500 fine, probated to the same term of

community supervision. The State filed a motion to revoke alleging three violations of

the terms of appellant’s supervision. Appellant pleaded “true” to the first ground (that he

had consumed alcohol), and pleaded “not true” to the other two grounds. The trial court

revoked appellant’s probation and imposed the original sentence. This appeal followed.

                                                 II. ANALYSIS

        By one issue appellant argues that his sentence of seven years’ imprisonment

constitutes cruel and unusual punishment under the U.S. Constitution. See U.S. CONST.

Amend. VIII. Appellant argues that although his sentence falls within the statutorily

prescribed range of punishment, his sentence is nevertheless “grossly disproportionate

to the offense committed” because the sentence “is closer to the maximum end” of the

sentencing range and “there was nothing in the record to indicate that the underlying

offense was severe in nature.”

        “Even constitutional claims can be waived by failure to object.” Trevino v. State,

174 S.W.3d 925, 927 (Tex. App.—Corpus Christi 2005, pet. ref’d). In order to preserve


        1
         This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West 2005).
        2
          Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite the facts and law except as necessary to apprise the parties of the Court’s decision and the
reasons for it. TEX. R. APP. P. 47.1, 47.4.

                                                   2
all but the most fundamental errors for our review, a party “must present a timely

objection to the trial court, state the specific grounds for the objection, and obtain a

ruling.” Id.; TEX. R. APP. P. 33.1(a). The Texas Court of Criminal Appeals, as well as

this Court, have held that this requirement applies to a claim that appellant’s sentence is

so disproportionate to the crime that it becomes cruel and unusual punishment. Kim v.

State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d); Trevino, 174
S.W.3d at 927; see also Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App.

1996). In this case, appellant did not make an objection to the trial court. Accordingly,

we hold that appellant failed to preserve this issue.

       We overrule appellant’s sole issue.

                                         III. CONCLUSION

       We affirm the trial court’s judgment.




                                                   _______________________
                                                   NORA L. LONGORIA
                                                   Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of August, 2013.




                                               3